IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                   April 30, 2009
                               No. 08-10753 c/w
                                 No. 08-10854                  Charles R. Fulbruge III
                              Conference Calendar                      Clerk



UNITED STATES OF AMERICA

                                             Plaintiff-Appellee

v.

SERGIO CARRASCO-FLORES

                                             Defendant-Appellant


                 Appeals from the United States District Court
                      for the Northern District of Texas
                           USDC No. 6:08-CR-6-ALL


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      Sergio Carrasco-Flores appeals the 24-month sentence imposed following
his plea of guilty to one count of unlawful reentry in violation of 8 U.S.C. § 1326.
In his sole issue on appeal, Carrasco-Flores raises arguments that are foreclosed
by United States v. Gomez-Herrera, 523 F.3d 554, 557-64 (5th Cir.), cert. denied,
129 S. Ct. 624 (2008), which held that any disparity in sentencing between fast-
track and non-fast-track jurisdictions is a function of Congressional policy and


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 08-10753 c/w
                                 No. 08-10854

is not “unwarranted” under 18 U.S.C. § 3553(a)(6). Carrasco-Flores concedes as
much but asserts that he wishes to preserve the issue for further review.
Carrasco-Flores raised additional sentencing arguments in the district court,
which he does not raise here. He also appealed the revocation of a previously-
imposed term of supervised release, and the two appeals were consolidated. As
the sole issue raised in his brief pertains to the foreclosed fast-track disparity
argument, he has abandoned all other issues. See United States v. Trujillo, 502
F.3d 353, 360 & n.30 (5th Cir. 2007).
      The Government’s motion for summary affirmance is GRANTED, and the
judgment of the district court is AFFIRMED. The Government’s motion to
dismiss and its alternative motion for an extension of time to file a brief are
DENIED as unnecessary.




                                        2